Citation Nr: 9901526	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle injury.

2.  Entitlement to service connection for residuals of 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Gregory L. Thibodeaux, 
attorney at law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel









INTRODUCTION

The veteran had active service from April 1942 to October 
1945.

In a decision in August 1990, the Board of Veterans Appeals 
(the Board) denied, in pertinent part, entitlement to service 
connection for bilateral defective hearing, residuals of a 
right ankle fracture and a bilateral knee disorder.  

The 1990 Board decision was affirmed in a single judge 
Memorandum Decision by the U.S. Court of Veterans' Appeals 
(the Court) in November 1992.  Thibodeau v. Principi, No. 90-
1337 (U.S. Vet. App. Nov 18, 1992).  

In 1994, the veteran endeavored to reopen his claim.  The 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, considered the newly submitted evidence as 
having reopened the claim, and thereafter denied the claim on 
the substantive merits.  

The veteran filed an appeal with the Board on the issues of 
entitlement to service connection for bilateral defective 
hearing, residuals of a right ankle fracture and a bilateral 
knee disorder.  The Board remanded the case on all issues in 
November 1997.

The RO, in a rating decision in May 1998, granted service 
connection for bilateral defective hearing and assigned a 
noncompensable rating.  

On a VA Form 21-4138 dated in May 1998, the veteran indicated 
his disagreement with the assignment of the noncompensable 
rating stating that without hearing aids, his hearing was so 
severe that he was entitled to a total rating under the 
criteria he had been provided.  

A letter was sent to the veteran from the RO, dated June 4, 
1998, noting that his expression of disagreement had been 
received.  The RO further reiterated that the regulations 
took into consideration improvement of hearing acuity by 
virtue of the wearing of hearing aids; that his hearing had 
not been tested wearing aids; that he was advised to apply to 
the nearest VA medical center to be fitted with hearing aids 
after which his hearing would be re-tested and a final rating 
assigned.  He was further told that

(o)nce this evidence is received and 
reviewed, a new decision will be made 
regarding the evaluation of your service-
connected hearing loss, and if you 
disagree with the new decision, you may 
submit another notice of disagreement at 
that time.  If the new evidence shows a 
higher evaluation of your hearing loss is 
warranted, the effective date of the 
increase will be January 21, 1994 
(effective date for grant of service 
connection for hearing loss), as long as 
the evidence is received by May 12, 1999 
(one year from the date of the letter 
notifying you of the grant of service-
connection for your hearing loss).

The RO subsequently assigned as 20 percent rating for the 
veteran's bilateral defective hearing effective January 21, 
1994.  A subsequent notice of disagreement has not yet been 
filed by the veteran.  Accordingly, the increased rating 
issue with regard to defective hearing is not part of the 
current appeal.


FINDINGS OF FACT

1.  Credible evidence of record raises a reasonable doubt 
that the veteran injured both knees and his right ankle in 
one or more tree and logging incidents in service.

2.  Persuasive and credible evidence of record reasonably 
sustains that the veteran has had chronic right ankle and 
bilateral knee problems ever since service.

3.  Evidence of record including medical expert opinion and 
clinical findings reasonably supports that the veteran's 
current right ankle and bilateral knee disabilities are the 
result of his inservice injuries.


CONCLUSION OF LAW

Chronic residual right ankle disability and bilateral knee 
disabilities are the result of injuries incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991);  38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for chronic disability 
which was incurred in or aggravated by active service, one 
which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(b), (d), 3.307, 3.309, 3.310(a), (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service establish 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, that same law permits that clear and convincing 
evidence to the contrary rebuts any such presumption.  
Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board is not bound to accept a veterans uncorroborated 
account of his service experiences in the face of objective 
evidence which indicates that those experiences did not take 
place. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).

The provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. 
§§ 3.303(a) and 3.304, require that in each case where a 
veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
Horowitz v. Brown, supra at 221.  

However, that same law permits that clear and convincing 
evidence to the contrary rebuts any such presumption.  
Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz 
v. Brown, op. cit.  But a lay witness is not capable of 
offering evidence requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With regard to such things as recalled experiences, etc., the 
Board is not bound to accept the veteran's uncorroborated 
account of his service experiences in face of objective 
evidence which indicates those experiences did not take 
place.  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)).   

A medical opinion based upon an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  The credibility and weight to be 
attached to these opinions are within the province of the 
Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).



Factual Background

Service medical and other records are generally not of record 
and presumed to have been destroyed in the 1973 fire in 
National Personnel Records Center (NPRC).  On several 
occasions, the veteran has submitted detailed identification 
associated with requests for reconstruction of his service 
files through NPRC citing specific dates and periods of times 
during which he injured his lower extremities, including a 
broken right ankle in 1943 (for which he was treated in a 
field hospital in the Solomons), and knee and ankle problems 
in 1944 for which he was treated in Bougainville, the 
Solomons, all while associated with the combat engineering 
battalion.  On numerous occasions, NPRC has indicated that no 
additional records are available.

The veteran's discharge document, a War Department AGO For 
52-55, shows in pertinent part that he was a rigger, 
participated in the Northern Solomons and Luzon Campaigns, 
and qualified as a marksman with a rifle.  His medals include 
the Asiatic-Pacific Campaign Medal with 2 Bronze Stars and 
the Philippine Liberation Medal with 1 Bronze Star.  He had 
just short of 3 years overseas duty.

Recently obtained records located via alternative sources 
include daily sick call logs and records [for the periods 
November-December 1943, and December 1943-June 31, 1944], 
which confirm that he was in fact seen for complaints that 
were all considered in line of duty, on multiple occasions in 
November and December 1943.  

On the initial VA examination of record, conducted in 1982, 
the veteran stated that his right leg was bad and he could 
not stand for very long.  He had also injured his right hand 
and fingers in an industrial accident in 1980.  On 
examination, thoracic kyphosis was noted with lumbar 
scoliosis to the left.  No specific clinical findings were 
recorded with regard to either leg, knee or ankle. 


At a hearing at the RO in March 1990, the veteran described 
his responsibilities in the Solomons and Luzon as a rigger 
with the combat engineers battalion, building bridges, laying 
lines, blowing up mines, fixing airports.  Tr. at 4.  He 
described one incident in Bougainville in 1944 while working 
to lay logs in the deep mud to permit trucks to pass through, 
when a tree fell on his legs; he described what they were 
doing at the time.  Tr. at 8.  The timber had first hit his 
right leg and caught at the ankle area and pushed him forward 
putting pressure on both ankles.  

Several of his buddies pulled him from the mud by raising the 
log up, and they took him to the hospital.  Tr. at 9.  He 
said that he had had his broken ankle set and bandaged both 
legs and kept him from the front line for 5-6 weeks.  Tr. at 
9.  He said that at the time and shortly thereafter, although 
he was young and able to pass off most problems, he 
nonetheless had problems with his legs staying swollen, weak 
and painful.  Tr. at 9.  On inquiry, he explained how the 
tree had managed to hit both legs at and below the knees as 
it fell sideways.  

Since then, he had had increasingly severe knee problems as 
well.  Tr. at 10-11.  At the hearing, the veteran and his 
wife noted that she had started to keep a notebook of his 
problems; that he had initially tried to be a roughneck after 
service but was no longer able to do the rigging.  Tr. at 13.  
He has also tried to do janitorial work but was unable to do 
that either because of his disabilities.  Tr. at 14.  

He did not recall that they had had the equipment to X-ray 
the ankle at the time of the combat injury, but he had been 
told it was probably broken when they bandaged it as best 
they could.  Tr. at 17.  The veteran also testified that even 
when he injured his hand and fingers at work in 1980, he had 
not experienced reinjury to either leg.  Tr. at 17-18.  

The veteran's wife, who had married him in 1946, testified 
that he had gone to several private physicians who were no 
longer alive and/or for whom records could not be obtained, 
starting in 1952 for some disabilities, and 1954 for others.  
Tr. at 19, 21, 22.  She specifically testified that he had 
told her in detail about the tree falling incident in the 
Solomons when his legs were hurt.  Tr. at 22.  

He had had recurrent problems with his legs and ankle, 
including pain and swelling, on his return from overseas.  
Tr. at 22.  Since then, she said that he had had work as a 
moving picture projectionist, a job which did not require the 
physical stamina that he could not achieve because of his leg 
problems, and that he had had ongoing problems with the ankle 
and both knees.  Tr. at 21-25.  She testified that on his 
return from service and since, every time he would stand for 
any period of time, his ankle and knees would swell.  Tr. at 
22.  

They specifically denied that the veteran had experienced any 
injuries to his legs or ankle since service.  Portions of the 
veteran's wife's diary prepared to document his injuries and 
complaints before the hearing were entered into the file and 
are also of record.

VA outpatient records commencing in 1988 show complaints of 
orthopedic leg problems and arthritis particularly in the 
right knee, as well as varicose veins.

A private physician, J.M., M.D., in a statement in March 
1990, reported that the veteran had been seen for complaints 
including severe degenerative arthritis of the right knee and 
instability of the left ankle.

A statement was received from a service comrade, B.H., dated 
in August 1995, with regard to the various combat incidents 
when he and the veteran served together in Guadalcanal, 
Bougainville, New Caledonia, Luzon and New Georgia.  Mr. H 
specifically delineated the accident in New Georgia when they 
were cutting logs to use on the corduroy road when a tree 
which had been cut, fell against some other standing trees 
causing the butt end of the log to let go and "kick back" 
pinning the veteran and causing injury to his left and right 
ankles/legs.  The platoon sergeant was told to take the 
veteran back to the unit but there were no medics available 
as they were dealing with the combat injuries and there was 
no hospital.  

A statement was received from R.D.M, M.D., dated in November 
1996, that it was his opinion that  the veteran's chronic leg 
pain was due to a tree hitting him during the war.

A private doctor, J.L.L., M.D., specializing in Orthopedic 
Sports Medicine, in a statement in February 1998, indicated 
that the veteran had been seen in his office that date.  The 
examination had shown traumatic and degenerative arthritis of 
his right knee with evidence of a healed fracture involving 
the fibula of the right knee.  In addition to that, he also 
had calcification of the interosseous membrane of the right 
ankle which was also probably related to trauma at some time.  
Dr. L. noted that

the history of a tree falling on him 
could in fact have caused both injuries 
and probably did.  His range of motion is 
limited in his right knee due to the 
arthritis and the only way to improve 
this would be a total knee replacement 
which I am not sure that he needs.  It is 
my opinion that this is, in fact, service 
connected or at least the incident that 
he described near [Guadalcanal] is 
consistent with this examination.  
[emphasis added]

Reports of extensive X-rays taken by VA in January 1998 are 
of record.  The right tibia and fibula showed post-traumatic 
changes with osteoporosis and evidence of periosteal 
thickening and soft tissue calcification with irregularity of 
the cortex of the fibula.  Osteomyelitis could not be totally 
excluded.  Left ankle X-rays showed degenerative changes 
"which could be secondary to previous trauma".  Other X-rays 
of the right ankle also showed degenerative changes "possible 
secondary to previous trauma".  Incomplete X-ray studies of 
the knees showed severe degenerative arthritis.

Examination report and findings dated in February 1998 are of 
record from R.P., M.D., an orthopedic surgeon who examined 
the veteran.  Dr. P noted that VA X-rays in January 1998 
confirmed the presence of mild degenerative arthritis in the 
left ankle and degenerative changes in the right ankle felt 
to be secondary to previous trauma.  There was some 
osteoporosis in the right tibia and fibula but no current 
evidence of fracture.  X-rays of both the left and right 
knees showed marked degenerative changes.  

The physician noted the specific history of a tree having 
fallen on him in 1944 involving both knees and his right 
ankle.  He gave a history of inservice and postservice 
problems, and after service, he had had to give up work as a 
roustabout after several years because of his legs.  The 
physician noted that the X-rays showing traumatic arthritis 
of the right ankle were consistent of a syndesmotic injury 
several years previously.  

He stated that it was unknown whether the veteran had had 
other injury to cause the calcification.  He felt that 
"within a reasonable degree of medical probability" the 
present condition of his legs was not due to injury sustained 
in 1944, although the physician provided no alternatives for 
the findings of multiple clearly post-traumatic residuals 
compared to that the only injury alleged was in 1944.   

Analysis

The Board has comprehensively evaluated the evidence of 
record in this case in association with the claims made by 
the veteran.  While it is unfortunate that the veteran's 
original service records are no longer available, this is not 
unusual given the nature and time of his combat experiences 
in the Solomons and Luzon to have no records in the official 
files.  This is not necessarily fatal to his claim.  In this 
case, the available separation documents and other evidence 
confirm his basic allegations.  

It is fortunate that recent alternative sourcing has located 
specific sick call logs for the period involved and these 
tend to totally confirm the veteran's ongoing allegations.  
Moreover, both he and his wife, who married him in 1946, have 
spoken in depth about the injuries in the Solomons, and the 
specific logging/timber incident which caused injury to his 
right ankle and both knees.  This incident is also detailed 
and confirmed by a service comrade who was present at the 
time.  The Board concludes that there is ample credible 
evidence that such an injury took place.  



Further, there are repeated statements that the veteran has 
not experienced any traumatic injury to his right ankle or 
either knee since service.  The veteran and his wife have so 
testified, and have done so with seeming candor.  There is 
absolutely nothing to contradict that.  It is neither claimed 
nor shown that the industrial accident in 1980 that involved 
his right hand and fingers, or any other injury at work or 
elsewhere since service involved his lower extremities.  

The current pertinent residuals involving all the herein 
concerned areas including both knees and the right ankle, are 
repeatedly, clearly and unequivocally described as primarily 
due to trauma.  The evidence reflects that the veteran has 
had ongoing right ankle and bilateral knee complaints since 
service.  And finally, as also noted above, the medical 
evidence and several private and VA physicians now find that 
he has clinical findings in the right ankle and knees 
particularly, which are entirely consistent with trauma.  The 
single opposing conclusion drawn by one physician in 1998 is 
not supported by documentation and is, in fact, inconsistent 
with much of the other evidence of record including the 
actual VA X-rays of early 1998.  

The Board must conclude that there is ample and credible 
evidence to support a grant of service connection for 
residuals of right ankle injury and for residuals of 
bilateral knee disorder as being the result of inservice 
traumatic injury while in combat in the Pacific in World War 
II.  38 U.S.C.A.§§ 1110, 1154, 5107; 38 C.F.R. §§ 3.304, 
3.3.04.


ORDER

Entitlement to service connection for chronic residuals of a 
right ankle injury and a bilateral knee disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
